Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146136                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146136
                                                                    COA: 309821
                                                                    Wayne CC: 09-010589-FC
  ANTHONY CRAIG WEST,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2012
  order of the Court of Appeals is considered. We DIRECT former appellate counsel,
  Lawrence J. Bunting, to file a supplemental brief addressing the reason(s) for his failure
  to file in the trial court a timely motion to withdraw the defendant’s plea, and/or his
  failure to file in the Court of Appeals, on direct review, a delayed application for leave to
  appeal within the deadlines set forth in MCR 7.205(F), despite being appointed as
  counsel on November 5, 2009, approximately two weeks after the defendant was
  sentenced. Counsel shall file the supplemental brief within 28 days of the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           s0722
                                                                               Clerk